 603305 NLRB No. 68GRAPHIC COMMUNICATIONS LOCAL 1-M (HEINRICH ENVELOPE)Graphic Communications International UnionLocal 1-M, a/w Graphic Communications
International Union, AFL±CIO and HeinrichEnvelope Corporation. Case 18±CP±328November 13, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHUpon a charge filed on February 8, 1991, by theHeinrich Envelope Corporation (the Charging Party),
the General Counsel of the National Labor Relations
Board issued a complaint on February 26, 1991, alleg-
ing that the Respondent, Graphic Communications
International Union Local 1-M, a/w Graphic Commu-
nications International Union, AFL±CIO, violated Sec-
tion 8(b)(7)(B) of the Act by picketing to force the
Charging Party to recognize or bargain with the Re-
spondent when it was not certified and within 12
months of a valid election. The Respondent filed a
timely answer admitting in part and denying in part the
allegations of the complaint.On April 1, 1991, the General Counsel, the Re-spondent, and the Charging Party filed with the Board
a stipulation of facts and motion to transfer the case
to the Board. The parties stated that the stipulation and
the attached exhibits constituted the entire record in
this case and that they waived a hearing and decision
by an administrative law judge. On May 21, 1991, the
Board approved the stipulation and transferred the pro-
ceeding to the Board for issuance of a decision and
order. All parties filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record and the briefs, the Board makesthe followingFINDINGSOF
FACTI. JURISDICTIONThe Charging Party, a Minnesota corporation withan office and place of business in Minneapolis, Min-
nesota, is engaged in the manufacture of envelopes.
During the 12 months ending December 31, 1990, a
representative period, the Charging Party, in the course
and conduct of its operations, purchased and receivedgoods and supplies valued in excess of $50,000 di-
rectly from sources outside the State of Minnesota.We find that the Charging Party is an employer en-gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Respondent is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsAbout December 5, 1989, the Respondent began aneconomic strike, which included the picketing of the
Charging Party's premises with signs carried and post-
ed near the street in front of the facility. The signs
read, ``STRIKE Stay Away Graphic Comm Local 1-
M.'' On January 9, 1991, the Respondent filed an un-
fair labor practice charge against the Charging Party,
alleging that it had made promises and threats to dis-
courage employees from voting for the Respondent.
On the same day, the Respondent lost a decertification
election (it filed no objections).Picketing ceased on January 9, but picket signs re-mained stuck in the ground. Since January 9 the Re-
spondent has made no demands to bargain with the
Charging Party; indeed, there was no communication
between them from January 9 to February 8. On Janu-
ary 16, 1991, the Board issued a Certification of Re-
sults of the election, decertifying the Respondent. On
February 2, 1991, a supervisory official of the Charg-
ing Party removed the picket signs.From about February 5 to February 8, 1991, agentsof the Respondent, including Jerry Lang and Gale Bab-
cock, picketed the Charging Party's premises, carrying
signs bearing the same message as the signs used in
the previous picketing. They spoke to the drivers of
vehicles making pickups and deliveries at the Charging
Party's premises. Some of these vehicles turned away
without entering the premises.On February 8, 1991, the Respondent was advisedby phone that its charge would be dismissed by the
Regional Director if it was not withdrawn. On the
same day, the Respondent filed another unfair labor
practice charge against the Charging Party, repeating
the earlier allegations and also alleging that the Charg-
ing Party had varied its discipline policy so as not to
discipline or discharge a replacement employee, and
made changes in work schedules and in its leave and
vacation policy in order to discourage membership in
the Respondent. Also on February 8, the Charging
Party filed the unfair labor practice charge that gave
rise to this case. All picketing stopped after February
8, and the Respondent has neither resumed picketing
nor threatened to do so since then.On February 15, 1991, the Respondent's first chargewas dismissed. The Respondent did not appeal the dis-
missal. The Regional Office has advised the Board that
the Respondent's second charge was dismissed on
April 24, 1991, and that the Respondent did not appeal
the dismissal.B. Contentions of the PartiesThe General Counsel contends that the Respondent'sprior picketing conduct and the language on the signs 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
show that the February picketing had a recognitionalobject. He argues that the Respondent began picketing
December 5, 1989, in support of an economic strike to
force the Charging Party to recognize or bargain with
it. He notes that after the January 9 election the Re-
spondent left the signs stuck in the ground, that almost
immediately after the signs were removed the Re-spondent resumed picketing with identical signs, and
that the Respondent made no disclaimer or any com-
munication to the Charging Party indicating that its in-
tentions had changed. The General Counsel submits
that, under these circumstances, the message on the
signs showed a recognitional objective, noting that the
Respondent, despite the January 16 decertification,
purported to be ``on strike'' from February 5 to Feb-
ruary 8. He maintains that the Respondent has offered
no evidence contemporaneous with the February pick-
eting to support the view that the picketers were pro-
testing unfair labor practices.The General Counsel also avers that the timing ofthe cessation of the February picketing bolsters his
case. He contends that the Respondent ceased pick-
eting not because it had learned that the Regional Of-
fice considered its January unfair labor practice charge
unmeritorious, but because the Charging Party had
filed the charge in the instant case on February 8. He
argues that, in any case, a decertified union cannot go
``on strike'' even to protest unfair labor practices, and
that the pendency of unfair labor practice charges not
also proffered as election objections does not erase the
effect of the election.The Charging Party submits that the Act does notrecognize or separately protect ``unfair labor practice
picketing'' and that the proximity of the Respondent's
February picketing to the election and to the prior
strike indicates its representational purpose, especially
in the absence of a disclaimer. It maintains that the
Respondent's successful effort to inflict direct eco-
nomic harm (i.e., turning away vehicles) is substantial
evidence of a violation of Section 8(b)(7)(B) of the
Act and that the Respondent's assertion of nonmeri-
torious unfair labor practice charges cannot protect its
picketing. The Charging Party avers that, had the Re-
spondent's postelection ``strike'' been in protest of al-
leged unfair labor practices, picketing would have
started January 9, the day after the Respondent filed its
charge.The Respondent contends that unless the wording ofpicket signs implies an object of recognition, bar-
gaining, or organization, direct evidence from the signs
is not dispositive and that in this case the signs merely
suggested that picketing was taking place. The Re-
spondent argues that the General Counsel has not met
his burden of affirmatively showing a proscribed object
of the February picketing. In support of this argument,
the Respondent submits that, acting in good faith, itfiled unfair labor practice charges as a result of theCharging Party's promises and threats before the elec-
tion and that, if called, the picketers would testify that
the February picketing (nearly 1 month after the eco-
nomic strike ended) was in protest of the unfair labor
practices and did not seek recognition. The Respondent
maintains that its failure to file objections to the elec-
tion suggests that any recognitional object it might
have pursued during the economic strike no longer mo-
tivated it while it pursued the unfair labor practice
charges.The Respondent avers that, if picketing begins witha recognitional or bargaining objective, even if it con-
tinues uninterrupted (which was not the case here) it
does not follow that the same objective remains opera-
tive. The Respondent cites McLeod v. Hotel & Res-taurant Employees Local 89 (Stork Restaurant), 280F.2d 760 (2d Cir. 1960), for the proposition that a
union that has engaged in recognitional picketing may
later lawfully engage in informational picketing.In the instant case, the Respondent argues, economicstrike picketing ceased after the January 9 election.
The Respondent submits that because the February
picketing occurred in conjunction with the filing of un-
fair labor practice charges against the Charging Party,
there is no presumption that a pre-January 9 object of
picketing applies to the February picketing. Further,
the Respondent maintains, there was no recognitional
motive to the pre-January 9 picketing, which occurred
in conjunction with an economic strike. The Respond-
ent also avers that the dismissal of its charges does not
show that the February picketing had an unlawful ob-
ject. It argues that the cessation of the February pick-
eting upon that dismissal shows that the object of the
February picketing was lawful.C. DiscussionSection 8(b)(7)(B) of the Act provides, in pertinentpart:It shall be an unfair labor practice for a labororganization....(7) to picket or cause to be picketed ... any
employer where an object thereof is forcing or re-
quiring an employer to recognize or bargain with
a labor organization as the representative of his
employees, or forcing or requiring the employees
of an employer to accept or select such labor or-
ganization as their collective-bargaining represent-
ative, unless such labor organization is currently
certified as the representative of such employees:....
(B) where within the preceding twelve monthsa valid election under section 9(c) of this Act has
been conducted ....The Respondent was not certified at the time of theFebruary picketing and the February picketing took 605GRAPHIC COMMUNICATIONS LOCAL 1-M (HEINRICH ENVELOPE)1Member Oviatt would presume that where a union loses a validelection preceded by recognitional picketing and continues or re-
sumes picketing within the next 12 months, the picketing's object re-
mains the same as previously (recognitional) when the union fails to
give any contemporaneous indication that the object has changed.place within 12 months of a valid election. Thus, theonly issue is whether the February picketing had a re-
cognitional or bargaining objective.To determine the object of picketing, the Board``looks to the or [sic] surrounding facts and cir-
cumstances and draws its conclusion from the facts.''
United Furniture Workers (Jamestown Sterling Corp.),146 NLRB 474, 478 (1964). Whether picketing pur-sues a proscribed object is an evidentiary question of
fact. Plumbers Local 741 (Keith Riggs Plumbing), 137NLRB 1125 (1962). The party alleging the violation
bears the burden of establishing a proscribed object.
Automobile Workers Local 259 (Fanelli Ford), 133NLRB 1468 (1961). To establish a violation, it is suffi-
cient to show that one object of the picketing was pro-
scribed. Stage Employees IATSE Local 15 (AlbatrossProductions), 275 NLRB 744 (1985). Language onpicket signs, while not dispositive, is relevant to the in-
quiry, as are the union's prior activities and contem-
poraneous disclaimers or statements of purpose by
picketers or union officials. Machinists Local 1173 (Al-hambra Motors), 266 NLRB 91, 93 (1983).The Respondent began its picketing on December 5,1989, at a time when it was the representative of the
employees. The picketing was in connection with an
economic strike and was, like the strike itself, in sup-
port of bargaining demands. It is clear, therefore, that
such picketing was for a ``bargaining'' objective with-
in the meaning of Section 8(b)(7). Carpenters Local2797 (Stoltze Co.), 156 NLRB 388, 392±393 (1965);also see Teamsters Local 812 (Pepsi-Cola Newburgh),299 NLRB 688 (1990), enfd. 937 F.2d 684 (D.C. Cir.
1991). The picketing was lawful only because the Re-
spondent, at that time, was the lawful representative of
the employees.The Respondent lost the representation election heldon January 9, 1991, and the results were certified on
January 16. Hence, it lost the privilege to picket for a
recognitional or bargaining objective. Significantly, the
picket signs that remained planted in the ground from
January 9 through February 2 and the picket signs that
were carried from February 5 through February 8 bore
precisely the same legend as the earlier picketing in
support of bargaining. Neither the signs nor any other
contemporary communication or conduct by the Re-
spondent indicated any change in the object of its ear-
lier picketing or supported its current contention that
the February picketing was in protest of unfair labor
practices. See, e.g., Service Employees Local 9 (UnitedArtists), 272 NLRB 685, 687 (1984); Meat CuttersLocal 229 (Jensen Meat Co.), 237 NLRB 650, 652(1978). The Respondent was not merely seeking to in-
form the public of its dispute with the Charging Party.
To the contrary, the Respondent's picketers approached
several truckdrivers and persuaded them not to make
pickups and deliveries at the Charging Party's facility.See NLRB v. Ladies Garment Workers Local 155(Boulevard Knitwear), 403 F.2d 388, 391 (2d Cir.1968), enfg. 167 NLRB 763 (1967).In these circumstances, that the Respondent ceasedpicketing after February 8, 1991, the day it was in-
formed that its charge would be dismissed if it was not
withdrawn, is insufficient to negate the inference, aris-
ing from its conduct until that time, that the Respond-
ent's February picketing had as an object forcing or re-
quiring the Charging Party to recognize or bargain
with the Respondent, in violation of Section 8(b)(7)(B)
of the Act1Nor do we find persuasive the Respond-ent's contention that its preelection picketing had no
recognitional motive and that therefore no proscribed
motive should be ascribed to its February picketing. As
noted above, the Respondent's preelection picketing
occurred in conjunction with an economic strike and
was therefore clearly intended to require the Charging
Party ``to recognize or bargain with'' the Respondent.
The Respondent's contention that the February pick-
eters, if called, would have testified that the Charging
Party's unfair labor practices prompted their picketing
also fails. Such testimony would constitute not contem-
poraneous evidence but a post-hoc, self-serving ration-
alization, and would be entitled to little weight. RetailStore Employees Local 214 (Pick-N-Save Warehouse),252 NLRB 547, 550 (1980). We also reject the Re-
spondent's contention that its failure to file objections
to the January decertification election shows that its
February picketing had no recognitional object. The
failure is at least equally consistent with the possibility
that the Respondent had little confidence that its Janu-
ary 9 charges, which it repeated and amplified on Feb-
ruary 8, were well-founded. Finally, while the Re-
spondent correctly argues that picketing that begins
with a recognitional or bargaining object may continue
or resume with a different object, and that the dis-
missal of its charges does not, in and of itself, show
the February picketing to have been unlawful, we arepersuaded that, taking into account all the cir-
cumstances of this case, the Respondent's February
picketing had an object proscribed by Section
8(b)(7)(B) of the Act.Accordingly, we find that the Respondent violatedSection 8(b)(7)(B).CONCLUSIONOF
LAWThe Respondent, by picketing the Charging Partywith an object of forcing or requiring the Charging
Party to recognize or bargain with it within 12 months
of a valid election under Section 9(c) of the Act and
at a time when the Respondent was not certified as the 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''collective-bargaining representative of the ChargingParty's employees, engaged in unfair labor practices
affecting commerce within the meaning of Section
8(b)(7)(B) and Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged inunfair labor practices, we shall order it to cease and
desist and to take certain affirmative action designed to
effectuate the policies of the Act.Specifically, we shall order the Respondent to ceaseand desist from picketing, causing to be picketed, or
threatening to picket the Charging Party with a recog-
nitional or bargaining object for a period of 1 year
from February 9, 1991. We shall order the Respondent
to cease and desist from picketing, causing to be pick-
eted, or threatening to picket the Charging Party with
a recognitional or bargaining object less than 12
months after losing a valid election or in circumstances
that fail to accord the Charging Party 12 uninterrupted
months without such picketing after such an election.
We shall also order the Respondent to post the appro-
priate notice.ORDERThe National Labor Relations Board orders that theRespondent, Graphic Communications International
Union Local 1-M, a/w Graphic Communications Inter-
national Union, AFL±CIO, St. Paul, Minnesota, its of-
ficers, agents, and representatives, shall1. Cease and desist from
(a) Picketing, or causing to be picketed, or threat-ening to picket, Heinrich Envelope Corporation, at the
Company's manufacturing facility in Minneapolis,
Minnesota, with an object to force or require Heinrich
Envelope Corporation to recognize or bargain with it
as the employees' representative or to force or require
the employees of Heinrich Envelope Corporation to ac-
cept or select it as their bargaining representative, for
a period of 1 year from February 9, 1991.(b) Picketing, or causing to be picketed, or threat-ening to picket, Heinrich Envelope Corporation, at the
manufacturing facility in Minneapolis, Minnesota, for
either of the aforementioned objectives, where, within
the preceding 12 months, a valid election under Sec-
tion 9(c) of the Act has been conducted which the Re-
spondent did not win, or in circumstances which fail
to provide Heinrich Envelope Corporation with an un-
interrupted 12-month period following such election to
be free from such picketing.2. Take the following affirmative action necessary toeffectuate the purposes of the Act.(a) Post at its offices copies of the attached noticemarked ``Appendix.''2Copies of the notice on formsprovided by the Regional Director for Region 18, afterbeing signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt, and in conspicuous places including all
places where notices to members are customarily post-
ed, and maintained for 60 consecutive days. Reason-
able steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by
any other material.(b) Sign and return to the Regional Director suffi-cient copies of the notice for posting by Heinrich En-
velope Corporation if willing at all places where no-
tices to employees are customarily posted.(c) Notify the Regional Director in writing within 20days of this Order what steps the Respondent has taken
to comply.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBYORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
for a period of 1 year from February9, 1991, picket, cause to be picketed, or threaten to
picket, Heinrich Envelope Corporation, Minneapolis,
Minnesota, with an object to force or require Heinrich
Envelope Corporation to recognize or bargain collec-
tively with us, or to force or require its employees to
accept or select us as their bargaining representative.WEWILLNOT
picket, cause to be picketed, or threat-en to picket, Heinrich Envelope Corporation, with an
object to force or require it to recognize or bargain
collectively with us, or to force or require its employ-
ees to accept or select us as their collective-bargaining
representative, where a valid election, which we did
not win, has been conducted by the National Labor
Relations Board among employees of Heinrich Enve-
lope Corporation within the preceding 12 months, or in
circumstances which fail to provide Heinrich Envelope
Corporation with an uninterrupted 12-month period
following such election to be free from such picketing.GRAPHICCOMMUNICATIONSINTER-NATIONALUNIONLOCAL1-M, A/WCOMMUNICATIONSINTERNATIONALUNION, AFL±CIO